COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Cause No 01-20-00469-CR, Esau Martinez Munoz v. The State of Texas

            On appeal from the 262nd District Court of Harris County, Texas, Trial Court Case
            No. 16185921

        Pursuant to Texas Rule of Appellate Procedure 34.6(d), the trial court clerk is ordered to
prepare, certify, and file a supplemental record containing State and Defense Exhibit 1 (video),
State and Defense Exhibit 2, State and Defense Exhibit 3.

      The supplemental reporter’s record shall be filed in the First Court of Appeals no later
than Wednesday, November 24, 2021.

        The Clerk of this Court is directed to receive, maintain, and keep safe these original
exhibits; to deliver them to the justices of this court for their inspection; and, upon completion of
inspection, to return them to the clerk of the 262nd District Court.


        It is so ORDERED.


Judge’s signature:     ____/s/ Peter Kelly____________
                       Acting individually



Date:                  _____November 12, 2021________________